DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
Status of Application
Claims 1-5 and 7-12 are currently pending.
Claims 11-12 have been withdrawn.
Claim 1 and 5 have been amended. 
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mimasu (JP 2013-202940) in view of Khanarian et al. (US 5,958,581), Shih et al. (US 2009/0227735) and Inoue et al. (US 2018/0162616). 
Regarding Claim 1, Mimasu teaches a multilayer film used as packaging for food and other materials comprising a substrate and a skin layer formed on at least one of the upper and 
Mimasu does not teach the film is machine direction oriented.  Mimasu teaches the polyester can be stretched (oriented) in one direction less than twice. (Paragraph 0040) Khanarian teaches that is known in the art to uniaxially orient polyester films with isosorbide containing layers (Column 10, Lines 32-49; Column 11, Lines 20-24).  Shih teaches polyester films for use in packaging and MDO allows for broader usage of the polyester film for more types of packaging purposes (Paragraph 0046). Inoue teaches the MDO films also aid in faster packaging of products. (Paragraph 0003, 0070) Thus, it would have been obvious to orient the film of Mimasu in MDO as taught by Khanarian, Shi and Inoue for faster packaging of objects. 
Regarding Claim 2, 3, and 8,
Regarding Claim 4, Mimasu teaches the acid component can be oxalic or adipic acid. (Paragraph 0023, 0031)
Regarding Claim 5, Mimasu teaches the skin layer further comprises isosorbide in the range of 10 to 50 mol% based on the total diol components in the skin layer. (Paragraph 0025). This overlaps the claimed range of 1 to 60 mol%. 
Regarding Claim 7, Mimasu teaches a second skin layer that can comprise various additives, such as UV absorbers. (Paragraph 0036)
Regarding Claim 9, Mimasu teaches the polyester can be stretched (oriented) in one direction less than twice. (Paragraph 0040). This overlaps the claimed range of 1.1 to 5 times. 
Regarding Claim 10, Mimasu teaches the film can have a thickness of 50 to 2000 microns. (Paragraph 0053). This overlaps the claimed range of 10 to 60 microns
Response to ARguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendment. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781